Title: From George Washington to Nathaniel Woodhull, 27 June 1776
From: Washington, George
To: Woodhull, Nathaniel



⟨Sir.⟩
Head Quarters New York. June 27. 1776

⟨The Necessity of the most vigorous⟩ & decisive Measures in our present Cir⟨cumstances⟩ will I doubt not justify to your Honourable ⟨Body⟩ the Removal of the Stock of Cattle & Horses from ⟨those⟩ Parts of the Coast most exposed to the Enemy. ⟨After⟩ a long & fatiguing Voyage they will need Ref⟨reshment⟩ of this Nature & there is no Doubt they will ⟨have⟩ them if possible on any Terms. Common Pruden⟨ce⟩ therefore & a Regard to our own Safety strongly e⟨vince⟩ the Necessity of depriving them of such Supplies as will enable them to act with more Vigour & Spirit against us. Tho’ painful & disagreeable, it seems to be a Measure which the great Law of Self Preservation now requires. Inclosed I transmit the unanimous Resolution of a Council of General Officers advising such Removal without Delay, in which it is proposed to pay a suitable Regard to the Necessities of the People. I flatt⟨er myself that in a matter of such Importance and Difficulty The Honble Body over wh[ich]

you preside w⟩ill approve of ⟨the proposal & carry it⟩ into Execution or cooperate with me in ⟨the most⟩ effectual Steps for this Purpose. I hav⟨e the⟩ Honour to be with the greatest Respect & Regard Sir Your Obed. Hbble Serv.

Go: Washington

